ACCEPTED
                                                                                             03-14-00505-CV
                                                                                                     5274957
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        5/13/2015 4:50:57 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                             CASE NO. 03-14-00505-CV
                         IN THE 3rd COURT OF APPEALS
                                                                           FILED IN
                        Trial Court Case Number 253,616-C           3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                    5/13/2015 4:50:57 PM
                                                                      JEFFREY D. KYLE
                                 JERRY HOFROCK                              Clerk
                                     Appellant,
                                           v.
                                  JUDY HORNSBY

                      MOTION FOR EXTENSION OF TIME

TO THE HONORABLE             COURT OF APPEALS:

       Jerry Hofrock, Appellant, moves this Court to grant an extension of time to

file Appellant's Brief, and respectfully states:

       1.      Appellant's Briefwas due on May 13,2015.

       2.      Appellant seeks a thirty day extension of time to file Appellant's Brief

form the due date of the filing of the Brief, which would make Appellant's Brief

due on or before June 13,2015.

       3.      Appellant has, not anticipating such an extended delay in the filing of

the records in this case, become embroiled in other projects and has not been able

to set aside the time needed in which to research and submit his brief.

       4.      Appellant apologizes to the Court for the requested delay, but has no

alternative.   Appellant has not been able, at this time, to examine the records and

reporter's record.
         5.    This is the first extension of time sought since the required briefs were

filed.

         For these reasons, Jerry Hofrock requests that this court render an order

extending the time for filing Appellant's Brief to and including June 13,2015.

                                                       Respectfully submitted,



                                                    ~-~                          _   _..--"'-



                                                          i60 1 Eagle Wing
                                                       Cedar Park, Texas 78613
                                                       (512) 266-2822




                         CERTIFICATE OF CONFERENCE

      I, Jerry Hofrock, hereby certify that I called the office of John Stoebner on
May 13, 2015, to inform him of my intention of filing this motion to extend time. I
could not reach Mr. Stoebner personally, and I presume he would object to the
motion.

                                               ~.


                            CERTIFICATE OF SERVICE

      I, the undersigned, .hereby certify that a true and correct copy of the attached
motions was sent by U. S. Postal Service on May 13,2015 to:

         John Stoebner
         2106 Bird Creek Drive
         Temple, Texas 76502